UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 26, 2015 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesXNo As of January 20, 2016, there were 18,686,216 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – December 26, 2015 (unaudited) and September 26, 2015 3 Consolidated Statements of Earnings (unaudited) - Three Months Ended December 26, 2015 and December 27, 2014 4 Consolidated Statements of Comprehensive Income (unaudited)– Three Months Ended December 26, 2015 and December 27, 2014 5 Consolidated Statements of Cash Flows (unaudited) – Three Months Ended December 26, 2015 and December 27, 2014 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 Part II. Other Information Item6. Exhibits 25 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 26, September 26, (unaudited) Assets Current assets Cash and cash equivalents $ 111,922 $ 133,689 Accounts receivable, net 92,180 102,649 Inventories 94,503 82,657 Prepaid expenses and other 3,409 6,557 Deferred income taxes 3,239 3,266 Total current assets 305,253 328,818 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 217,229 210,728 Marketing equipment 269,455 266,047 Transportation equipment 6,878 6,866 Office equipment 20,898 20,586 Improvements 33,637 28,725 Construction in progress 5,764 9,486 Total Property, plant and equipment, at cost 583,098 571,675 Less accumulated depreciationand amortization 406,452 399,621 Property, plant and equipment, net 176,646 172,054 Other assets Goodwill 86,442 86,442 Other intangible assets, net 44,490 45,819 Marketable securities held to maturity 87,772 66,660 Marketable securities available for sale 37,508 39,638 Other 3,527 3,504 Total other assets 259,739 242,063 Total Assets $ 741,638 $ 742,935 Liabilities and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 276 $ 273 Accounts payable 56,875 59,206 Accrued insurance liability 10,487 10,231 Accrued income taxes 3,465 - Accrued liabilities 4,916 5,365 Accrued compensation expense 10,908 15,318 Dividends payable 7,284 6,723 Total current liabilities 94,211 97,116 Long-term obligations under capital leases 1,126 1,196 Deferred income taxes 43,719 43,789 Other long-term liabilities 888 915 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,677,000 and 18,676,000 respectively 29,695 31,653 Accumulated other comprehensive loss ) ) Retained Earnings 584,358 579,163 Total stockholders' equity 601,694 599,919 Total Liabilities and Stockholder's Equity $ 741,638 $ 742,935 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 26, December 27, Net Sales $ 222,850 $ 212,752 Cost of goods sold(1) 159,015 151,651 Gross Profit 63,835 61,101 Operating expenses Marketing (2) 19,629 19,487 Distribution (3) 18,256 17,521 Administrative (4) 7,690 7,525 Other general income ) ) Total Operating Expenses 45,475 44,491 Operating Income 18,360 16,610 Other income (expense) Investment income 1,160 1,354 Interest expense & other ) ) Earnings before income taxes 19,488 17,940 Income taxes 7,009 6,684 NET EARNINGS $ 12,479 $ 11,256 Earnings per diluted share $ 0.66 $ 0.60 Weighted average number of diluted shares 18,839 18,801 Earnings per basic share $ 0.67 $ 0.60 Weighted average number of basic shares 18,687 18,669 (1) Includes share-based compensation expense of $133 and $112 for the three months ended December 26, 2015 and December 27, 2014, respectively. (2) Includes share-based compensation expense of $201 and $172 for the three months ended December 26, 2015 and December 27, 2014, respectively. (3) Includes share-based compensation expense of $11 and $11 for the three months ended December 26, 2015 and December 27, 2014, respectively. (4) Includes share-based compensation expense of $173 and $229 for the three months ended December 26, 2015 and December 27, 2014, respectively. The accompanying notes are an integral part of these statements. 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended December 26, December 27, Net Earnings $ 12,479 $ 11,256 Foreign currency translation adjustments ) ) Unrealized holding loss on marketable securities ) ) Total Other Comprehensive(Loss)Income, net of tax ) ) Comprehensive Income $ 11,017 $ 7,379 All amounts are net of tax. The accompanying notes are an integral part of these statements. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended December 26, December 27, Operating activities: Net earnings $ 12,479 $ 11,256 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 8,170 7,981 Amortization of intangibles and deferred costs 1,455 1,434 Share-based compensation 518 526 Deferred income taxes ) ) Loss on sale of marketable securities 109 509 Other 89 ) Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 10,527 16,023 Increase in inventories ) ) Decrease(increase)in prepaid expenses 3,141 ) Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities 20,918 23,931 Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 1,198 11,601 Proceeds from disposal of property and equipment 581 197 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 640 1,098 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 6,315 Cash and cash equivalents at beginning of period 133,689 91,760 Cash and cash equivalents at end of period $ 111,922 $ 98,075 The accompanying notes are an integral part of these statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months ended December 26, 2015 and December 27, 2014 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 26, 2015. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $324,000 and $304,000 at December 26, 2015 and September 26, 2015, respectively. 7 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,170,000 and $7,981,000 for the three months ended December 26, 2015 and December 27, 2014, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended December 26, 2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.67 Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.66 8 Three Months Ended December 27, 2014 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.60 Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.60 Note 5 At December 26, 2015, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended December 26, December 27, (in thousands, except per share amounts) Stock Options $ 250 $ 284 Stock purchase plan 92 147 Restricted stock issued to an employee 1 1 Total share-based compensation $ 343 $ 432 The above compensation is net of tax benefits $ 175 $ 92 The Company anticipates that share-based compensation will not exceed $1.8 million net of tax benefits for the fiscal year ending September 24, 2016. The Company did not grant any stock options during the 2016 and 2015 three month period. Expected volatility is based on the historical volatility of the price of our common shares over the past 49 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. 9 Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
